DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
This office action is in response to the request for continued examination filed 13 July 2020 and the renewed petition under 37 C.F.R. 1.137(a) filed 17 December 2020. The examiners amendment is in regard to the amended claims filed 17 January 2020. Claims 1-3, 5-11 and 13-14 have been amended. Claim 15 has been cancelled. No claims have been added. Therefore, claims 1-14 are presently pending in this application.
Claims 1-14 are allowed based on the examiner’s amendment below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Robert L. Showalter, attorney of record, on 13 February 2020 and a secondary interview conducted 05 April 2021.
The application has been amended as follows:
In claim 1, line 1, replace “device with an” with --device comprising: an--. In line 3, replace “motor and drive mechanism” with --motor and driver--. In line 10, replace “flexible actuation area is” with --flexible actuation structure comprising at least one actuation element, wherein the flexible actuation structure is--. In line 12, replace “flexible actuation area” with --flexible actuation structure--.
In claim 2, line 3, replace “motor and drive mechanism” with --motor and driver--.
In claim 3, lines 1-2, replace “wherein each of the at least one mechanical switch is” with --wherein the at least one mechanical switch comprises a plurality of mechanical switches, each of the plurality of mechanical switches is--. In lines 3-4, replace “each of all of the at least one mechanical switch” with --each of the plurality of mechanical switches--. In line 7, replace “of the at least one mechanic switch” with --of the plurality of mechanical switches--. In line 8, replace “of the at least one of the mechanical switch” with --of the plurality of mechanical switches--.
In claim 4, lines 1-2 replace “wherein the flexible actuation area has at least one rigid element, wherein one rigid element is” with --wherein the at least one mechanical switch comprises a plurality of mechanical switches, wherein the 
In claim 5, lines 1-2, replace “device with an” with --device comprising: an--. In line 3, replace “motor and drive mechanism” with --motor and driver--. In lines 9-14, replace “wherein one rigid element is provided for each mechanical switch such that upon executing pressure onto the rigid element it is elastically moving towards one mechanical switch and switching on the mechanical switch and that upon releasing the pressure from the rigid element it is elastically moving away from the mechanical switch and switching off the mechanical switch” with --wherein the at least one rigid element is provided for the at least one mechanical switch such that upon executing pressure onto the at least one rigid element, the at least one rigid element elastically moves towards the at least one mechanical switch and switches on the at least one mechanical switch and that upon releasing the pressure from the at least one rigid element, the at least one rigid element elastically moves away from the at least one mechanical switch 
In claim 6, line 5, replace “motor and drive mechanism” with --motor and driver--.
In claim 7, lines 1-2 replace “the rigid element is” with --each of the rigid elements of the plurality of rigid elements is--.
In claim 8, lines 2-3, replace “elements in the flexible actuation area is” with --elements of the plurality of rigid elements is--. In line 7 replace “motor and drive mechanism” with --motor and driver--.
In claim 10, lines 1-2, replace “motor and drive mechanism” with --motor and driver--.
Response to Arguments
Applicant’s arguments, see pages 13-14 of applicant’s arguments, filed 17 January 2020, with respect to claims 1-4 and 6-15 have been fully considered and are persuasive. The rejections of claims 1-4 and 6-14 have been withdrawn. The rejection of claim 15 has been withdrawn in light of canceled claim 15.
Reasons for Allowance
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, "A cosmetic device comprising: an exchangeable application head and a device body, a flexible actuation structure 
The closest prior arts of record are Giraud et al. (U.S. Patent 9,872,813 B2) and Smith et al. (U.S. Patent 7,331,339 B2) which neither alone or in combination teach the limitation of "a flexible actuation structure comprising at least one actuation element, wherein the flexible actuation structure is disposed in front of the at least one mechanical switch; the exchangeable application head has at least one recognition generating protrusion actuating through the flexible actuation structure on one of the at least one mechanical switch when the exchangeable application head is mounted at the device body". Smith teaches the use of an ampoule with a recognition generating protrusion 35 actuating through an actuation element 60 to contact a metal plate (see figs. 5-6 of Smith) but, as the metal plate is not considered to be a mechanical switch, does not disclose the limitation of the "one recognition generating protrusion actuating through the flexible actuation structure on one of the at least one mechanical switch" as recited in amended claim 1. 
Similarly, the combination of Giraud and Smith do not disclose the limitations of "A cosmetic device comprising: an exchangeable application head and a device body, a flexible actuation area is disposed in front of the at least one mechanical switch, the flexible actuation area has at least one rigid element, wherein the at least one rigid element is provided for the at least one mechanical switch such that upon executing 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        


/TU A VO/Primary Examiner, Art Unit 3785